Case 1:21-cv-00741-TWP-DML Document 14 Filed 05/21/21 Page 1 of 4 PageID #: 53




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


                                                     )
THOMAS PHILLIP BELL,                                 )
                                                     )
                              Plaintiff,             )
                                                     )
                       v.                            )       No. 1:21-cv-00741-TWP-DML
                                                     )
DANIEL HENKE,                                        )
POLICE OFFICER,                                      )
                                                     )
                              Defendants.            )


                                             ORDER

       Pro se Plaintiff Thomas Phillip Bell ("Plaintiff") filed this action on March 26, 2021 and

filed an Amended Complaint on April 2, 2021. (Dkt. Nos. 1, 5). On April 21, 2021, the Court

screened Plaintiff's Amended Complaint pursuant to 28 U.S.C. § 1915(e)(2) and determined that it

fails to state a claim upon which relief can be granted and one defendant is absolutely immune from

suit. The Court directed Plaintiff to file another Amended Complaint on or before May 13, 2021 to

address the noted deficiencies and warned Plaintiff that this action would be dismissed if he failed

to do so. Plaintiff filed a Second Amended Complaint on April 27, 2021, and has since filed five

Motions—a Motion for Innocence Based on New Evidence, dkt. 9; Motion for Review of Camera

View that was Displayed, dkt. 10; Motion for Rehearing and Summary Judgment, dkt. 11, Motion

for Default Judgment and Request for Judicial Intervention, dkt. 12; and a second Motion for

Summary Judgment, dkt. 13. For the reasons discussed below, the Court dismisses this action

with prejudice and denies all pending motions.
Case 1:21-cv-00741-TWP-DML Document 14 Filed 05/21/21 Page 2 of 4 PageID #: 54




                                           I. DISCUSSION

A. Screening Standard

        As explained in the Court's April 21, 2021 Order, district courts have an obligation under

28 U.S.C. § 1915(e)(2)(B) to screen complaints before service on the defendant and must dismiss

the complaint if it is frivolous or malicious, fails to state a claim for relief, or seeks monetary relief

against a defendant who is immune from such relief. Dismissal under the in forma pauperis statute

is an exercise of the court's discretion. Denton v. Hernandez, 504 U.S. 25, 34 (1992). In determining

whether the complaint states a claim, the court applies the same standard as when addressing a

motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See Lagerstrom v. Kingston, 463

F.3d 621, 624 (7th Cir. 2006). To survive dismissal under federal pleading standards,

        [the] complaint must contain sufficient factual matter, accepted as true, to state a
        claim to relief that is plausible on its face. A claim has facial plausibility when the
        plaintiff pleads factual content that allows the court to draw the reasonable inference
        that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Thus, a "plaintiff must do better than putting a few

words on paper that, in the hands of an imaginative reader, might suggest that something has

happened to her that might be redressed by the law." Swanson v. Citibank, N.A., 614 F.3d 400, 403

(7th Cir. 2010) (emphasis in original).

B. The Second Amended Complaint

        In his Second Amended Complaint, Plaintiff appears to allege that he was wrongfully

convicted of speeding in Fishers, Indiana. He names Judge Daniel Henke and police officer Steve

Pickett as defendants. Plaintiff seeks damages of $5,000.00 from Officer Pickett and $2,000,000.00

from Judge Henke. (Dkt. No. 8). The remainder of Plaintiff's Complaint, to the extent the Court

can understand it, appears to state that he previously had a speeding ticket in Indiana, has had court

cases in Ohio, and mentions a video that was shown in the Fishers court. He states he is "fighting
Case 1:21-cv-00741-TWP-DML Document 14 Filed 05/21/21 Page 3 of 4 PageID #: 55




for all my constitutional rights in all the courts." (Dkt. No. 8 at 7).

        Judge Henke is absolutely immune from a lawsuit based on actions taken in his official

capacity. See Haas v. Wisconsin, 109 Fed. Appx. 107, 114 (7th Cir. 2004) (citing immunity in

rejecting arrestee's claims against state court judge for damages and injunctive relief). As for

Officer Pickett, Plaintiff recites no facts about what took place or what rights he was deprived of.

There is absolutely nothing in Plaintiff's Second Amended Complaint – even construed liberally –

that would allow any reader to infer that there was any misconduct, or that any Officer Pickett is

liable. Plaintiff's Second Amended Complaint therefore fails to state a claim upon which relief can

be granted and must be dismissed.

C. Pending Motions

        Plaintiff has also filed five motions, as follows:

        •   Motion for Innocence Based on New Evidence (Dkt. No. 9) which states, in its entirety:
            "second Judge to Impeachment in Court's w[h]en I had been wrongfully convicted
            under the Constitution and my civil rights & liberties."
        •   Motion for Review of Camera View that Was Displayed (Dkt. No. 10), the only content
            of which is "I affirm under penalty of perjury as specified by [Indiana Code] 35-44.1-
            2-1."
        •   Motion for Rehearing and Summary Judgment (Dkt. No. 11) in which Plaintiff seeks
            review of "items not attached to the pleading" including "affidavits, oral testimony,
            disposition transcripts or other evidence."
        •   Motion for Default Judgment and Request for Judicial Intervention (Dkt. No. 12) in
            which Plaintiff restates that he is not guilty of speeding and complain that the video
            shown in court was "no good."
        •   Motion for Summary Judgment (Dkt. No. 13) which contains no content.

The only one of these filings that contains any content seeking Court action is Dkt. No. 11, but

Plaintiff has provided nothing for the Court to review. Further, this lawsuit has not advanced past

the screening stage, so submission of evidence is not appropriate. Finally, because this lawsuit is

dismissed, Plaintiff's motions are moot. In sum, all of Plaintiff's motions must be denied.
Case 1:21-cv-00741-TWP-DML Document 14 Filed 05/21/21 Page 4 of 4 PageID #: 56




                                          II. CONCLUSION

        For the reasons stated above, Plaintiff's motions (Dkt. Nos. 9, 10, 11, 12, and 13) are

DENIED and this action is DISMISSED WITH PREJUDICE. Plaintiff has been warned three

times that the Court has the authority to restrict his ability to file actions and to assess fines against

him for filing frivolous cases, and he may be sanctioned if he does not stop. See Bell v. Indiana

University Natatorium Police Dept., 1:20-cv-03185-SEB-MPB (S.D. Ind. May 3, 2021); Bell v.

United States of America, No. 1:21-cv-00779-RLY-TAB (S.D. Ind. Apr. 21, 2021); Bell v. Marion

Superior Court, No. 1:21-cv-01137-SEB-MJD (S.D. Ind. May 13, 2021). Plaintiff is notified that

he is on the precipice of being sanctioned for his filing practices in this Court.

        Judgment consistent with this Order shall now issue.

        SO ORDERED.

        Date: 5/21/2021




Distribution by U.S. Mail:

Thomas Phillip Bell
General Delivery
Indianapolis, IN 46206
